DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A (Fig. 1) in the reply filed on 15 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 November 2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the mat wrapped around a circumference of the wine bottle (claim 10).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 10, it is unclear how the mat is wrapped around a circumference of the wine bottle because the wine bottles are supported on the top of the mat between the side walls.  Appropriate explanation or correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayrose (US Pat. No. 7,357,270 B2).
In regards to claim 1, Mayrose teaches a rack (200, Fig. 4) for supporting a plurality of cylindrical containers, the rack comprising: a mat (14) formed from a flexible material (Col 5, Lines 43-49) and having a first end and a second end; a first elongate side wall (12) having a first end and a second end, the first elongate side wall being affixed to the first end of the mat along a width of the mat; and a second elongate side wall (40) having a first end and a second end, the second elongate side wall being affixed to the second end of the mat along the width of the mat, wherein the rack is configured to support a plurality of cylindrical containers (54) on a top of the mat between the first elongate side wall and the second elongate side wall.
In regards to claim 2, Mayrose’s mat (14) can be rolled into a stowed position and unrolled into an un-stowed position (i.e.; the mat is flexible material, Col 5, Lines 43-49, and can be looped, Col 8, Lines 62-67, Col 9, Lines 1-10).
In regards to claim 10, as best understood with respect to the 112b rejection above, Mayrose teaches the rack in combination with a cylindrical container, the cylindrical container being a wine bottle (54), and wherein the mat is wrapped around a circumference of the wine bottle (i.e.; the sidewall of bottle rests on the mat).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mayrose (US Pat. No. 7,357,270 B2) in view of Howie et al. (US Pub. No. 2017/0303698 A1).
In regards to claim 3, Mayrose does not teach the rack further comprises a strap configured to hold the rack in the stowed position.  Howie teaches a mat with a strap (51) configured to hold it in the stowed position (Para 0066).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Mayrose’s rack to include a strap configured to hold the rack in the stowed position.  The motivation would be for the purpose of enhancing portability and transport as taught by Howie (Para 0067).
In regards to claim 8, Mayrose does not teach the mat is manufactured from polychloropene, but does teach the mat can be made of a variety of materials (Col 5, Lines 43-49).  Howie teaches a mat manufactured from polychloropene (Para 0025).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Mayrose’s mat to be manufactured from polychloropene.  The motivation would be for the purpose of facilitating folding of the mat as taught by Howie (Para 0025).
Claims 4-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayrose (US Pat. No. 7,357,270 B2) in view of Valencia et al. (US Pub. No. 2020/0391902 A1).
In regards to claim 4, Mayrose does  teaches each elongate side wall (12, 40) has a base portion extending along a width of each elongate side wall and being affixed to the mat, a support portion extending upward from the base portion along a height of each elongate side wall.
Mayrose does not teach a cove extending along a length of each elongate side wall from a top of the support portion towards the base portion.
Valencia teaches a cylindrical container rack having elongate side walls (e.g.; at 14, Fig. 4) with a cove along a length of each side wall from a top to bottom.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the shape of Mayrose’s side walls such that each have a cove extending along a length of each elongate side wall from a top of the support portion towards the base portion.  The motivation would be for the purpose of holding the item in place (Para 0046), since Mayrose recognizes the side walls can have a variety of shapes (Col 6, Lines 25-26).
In regards to claim 5, Mayrose does not teach the first elongate side wall includes a cove extending along a length of the first elongate side wall from the first end to the second end, and the second elongate side wall includes a cove extending along a length of the second elongate side wall from the first end to the second end.
Valencia teaches a cylindrical container rack having elongate side walls (e.g.; at 14, Fig. 4) with a cove along a length of each side wall from a first end to a second end.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the shape of Mayrose’s side walls such that the first elongate side wall includes a cove extending along a length of the first elongate side wall from the first end to the second end, and the second elongate side wall includes a cove extending along a length of the second elongate side wall from the first end to the second end.  The motivation would be for the purpose of holding the item in place (Para 0046), since Mayrose recognizes the side walls can have a variety of shapes (Col 6, Lines 25-26).
In regards to claim 6, in modifying Mayrose, Valencia teaches the cove of the first elongate side wall and the cove of the second elongate side wall each comprise a radius, the radius of the coves correspond to a radius of at least one of the cylindrical containers (Valencia: 40, Figs. 7 and 9).
In regards to claim 7, modified Mayrose teaches the rack is configured to support a plurality of wine bottles (Mayrose: 54, Fig. 4) on top of the mat between the cove of the first side wall and the cove of the second side wall.
In regards to claim 18, Mayrose teaches a rack (200, Fig. 4) for supporting a plurality of cylindrical containers (54), the rack comprising: a mat formed from a flexible material (Col 5, Lines 43-49) and having a first end and a second end; a first elongate side wall (12) having a first end, a second end, the first elongate side wall being affixed to the first end of the mat along a width of the mat; and a second elongate side wall (40) having a first end, a second end, the second elongate side wall being affixed to the second end of the mat along the width of the mat, wherein the rack is configured to support a plurality of cylindrical containers (54) on a top of the mat between the first elongate side wall and the second elongate side wall, and wherein the rack is configured to be rolled into a stowed position and unrolled into an un-stowed position (i.e.; the mat is flexible material, Col 5, Lines 43-49, and can be looped, Col 8, Lines 62-67, Col 9, Lines 1-10).
Mayrose does not teach the first elongate side wall includes a cove extending along a length of the first elongate side wall from the first end to the second end, and the second elongate side wall includes a cove extending along a length of the second elongate side wall from the first end to the second end.
Valencia teaches a cylindrical container rack having elongate side walls (e.g.; at 14, Fig. 4) with a cove along a length of each side wall from a first end to a second end.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify the shape of Mayrose’s side walls such that the first elongate side wall includes a cove extending along a length of the first elongate side wall from the first end to the second end, and the second elongate side wall includes a cove extending along a length of the second elongate side wall from the first end to the second end.  The motivation would be for the purpose of holding the item in place (Para 0046), since Mayrose recognizes the side walls can have a variety of shapes (Col 6, Lines 25-26).
In regards to claim 19, in modifying Mayrose, Valencia teaches the cove of the first elongate side wall and the cove of the second elongate side wall each comprise a radius, the radius of the coves correspond to a radius of at least one of the cylindrical containers (Valencia: 40, Figs. 7 and 9).
In regards to claim 20, modified Mayrose teaches the rack is configured to support a plurality of wine bottles (Mayrose: 54, Fig. 4) on top of the mat between the cove of the first side wall and the cove of the second side wall.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mayrose (US Pat. No. 7,357,270 B2) in view of Gregory et al. (US Pat. No. 8,910,805 B2)
In regards to claim 9, Mayrose does not teach the first and the second elongate side walls are coated with epoxy paint primer.  Gregory teaches the use of epoxy paint primer for rack components (Col 13, Lines 42-53).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Mayrose’s side walls to be coated with epoxy paint primer.  The motivation would be for the purpose of corrosion protection as taught by Gregory (Col 13, Lines 49-53).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art relevant to applicant’s claimed invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631